`	Citation Nr: 0500759	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purposes of establishing entitlement 
to Dependency and Indemnity Compensation?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to March 
1945.  His death occurred in March 2002.  The appellant in 
this matter asserts that she is the surviving spouse of the 
veteran and on that basis is entitled to Dependency and 
Indemnity Compensation (DIC).  

This matter was most recently before the Board of Veterans' 
Appeals in May 2004, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, so that the appellant could be 
afforded a requested hearing.  A Board hearing at the RO was 
conducted in July 2004, a transcript of which is of record.  
Following such hearing, the case was returned to the Board 
for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

It appears that, by its rating decision of November 2002, the 
RO established entitlement to DIC for one of two claimants.  
The veteran's daughter, [redacted], was apparently found to be 
entitled, although specific reference to her in that November 
2002 rating decision is absent, and any notice of entitlement 
or related payment data are likewise lacking.  The appellant, 
[redacted], was advised by the RO in its letter of December 2002, 
that her claim for DIC had been denied because she could not 
be recognized as the veteran's surviving spouse.  

As both [redacted], and [redacted] sought DIC, each submitted a power-
of-attorney in favor of separate veterans' service 
organizations.  By a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, executed 
by the appellant in May 2002, she appointed the California 
Department of Veterans Affairs (CDVA) as her representative 
in matters pending before VA.  However, Board personnel in a 
May 2004 remand, and RO personnel in July 2004 correspondence 
erroneously recognized the representative appointed by 
[redacted]  as being the appellant's representative.  This 
occurred even subsequent to the CDVA's submission of its VA 
Form 646, Statement of Accredited Representative in Appealed 
Case.  In the interests of due process, corrective actions 
are needed.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.156, 3.159, 3.326(a) (2003).  The 
applicable law and regulations have been the subject of 
holdings of various Federal courts.  

The evidence of record shows that, contrary to the VCAA as 
codified at 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159, full, complete, and accurate notice of the VCAA was 
never furnished to the appellant concerning the preliminary 
issue as to her status and, specifically, the evidence and 
information necessary to establish herself as the veteran's 
surviving spouse.  Hence, VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004), as to downstream issues is inapplicable, and 
remand for appropriate notice under 38 U.S.C.A. § 5103 is 
required.  It is also noted that the RO's prior attempts to 
advise the appellant of the VCAA do not meet the notice 
requirements set forth in Pelegrini v. Prinicpi, 18 Vet.App. 
112 (2004); Charles v. Principi, 16 Vet.App. 370, 373-74 
(2002); and Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  

From a substantive standpoint, further evidentiary 
development is also needed.  A signed copy of a May 2004 
Judgment of Annulment of Void Marriage reportedly issued by a 
Judge of the Superior Court of the State of California in and 
for the County of Los Angeles is absent from the record.  
Also absent is evidence from the Social Security 
Administration verifying that the appellant was found by that 
agency to be the veteran's surviving spouse, as alleged at 
her July 2004 hearing.  (See transcript at pgs. 16-17.)

Lastly, this matter entails a prior final determination of an 
RO in May 1951 as to the appellant's claimed marriage in 
October 1946 to the veteran in New Jersey.  While the 
appellant has not at this juncture specifically challenged 
the finality of that determination on the basis of clear and 
unmistakable error (CUE), she is hereby advised that any 
claim for CUE must be directed to the RO with specific 
allegations as to error of fact and/or law in the action 
challenged, and such claim will then be developed and 
adjudicated by RO personnel.  Should the outcome be 
unfavorable, then the appellant may wish to initiate and 
perfect an appeal that ultimately would lead to Board review 
of that matter.  

On the basis of the foregoing, this matter is hereby REMANDED 
to the RO for the following actions:

1.  The RO must provide to the 
appellant's designated representative, 
i.e., the California Department of 
Veterans Affairs, any and all 
correspondence previously addressed to 
the appellant and a representative other 
than the one appointed by her in May 
2002.  

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the appellant what specific information 
and evidence is still needed to 
substantiate her claim that she is the 
surviving spouse of the veteran  The 
appellant must be notified what specific 
portion of any needed evidence VA will 
secure, and what specific portion of any 
needed evidence she herself must submit.  
The RO must advise the appellant to 
submit all pertinent evidence not already 
on file that is held in her possession, 
including a signed, certified true copy 
of the May 1954 Judgment of Annulment of 
Void Marriage.  The RO must also notify 
the appellant that, if requested, VA will 
assist her in obtaining pertinent 
records, provided that she furnishes 
sufficient, identifying information and 
authorization.  

3.  If the appellant does not submit a 
copy herself, the RO must attempt to 
obtain a signed, certified true copy of 
the May 1954 Judgment of Annulment of 
Void Marriage purportedly signed by Judge 
Walter R. Evans, of the Superior Court of 
the State of California, in and for the 
County of Los Angeles, for inclusion in 
the record.

4.  The RO must ascertain from the Social 
Security Administration (SSA) whether the 
appellant is recognized by that agency as 
the veteran's surviving spouse, and, if 
so, on what basis.  If the appellant is 
not recognized as the appellant's spouse 
for Social Security benefit purposes, the 
SSA should so indicate in writing.

5.  Lastly, the RO must issue a new 
rating decision and readjudicate the 
issue presented on the basis of all of 
the evidence of record and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
jurisprudence interpretive thereof.  If 
the benefit sought on appeal remains 
denied, the appellant and her designated 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the ROIC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the appellant's due process 
rights and to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


